Citation Nr: 0204972	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  98-10 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for colon cancer due to 
herbicide exposure, for accrued benefits purposes.

2. Entitlement to service connection for the cause of the 
veteran's death.

3. Eligibility for Dependent's Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran had active military service from May 1968 to May 
1974.  The veteran died on March [redacted], 1998.  The appellant is 
the veteran's widow.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in April 1998 that 
denied the benefits sought on appeal.  On April 30, 1998, the 
appellant submitted a notice of disagreement.  Statements of 
the case were issued in May and July 1998.  Later, in July 
1998, the appellant perfected her appeal to the Board.  In 
September 1998, the appellant offered testimony at a hearing 
before a Hearing Officer at the RO.  Subsequently, in 
September 1998, a supplemental statement of the case was 
issued.  In February 2000, the Board denied the appellant's 
claim for service connection for colon cancer due to 
herbicide exposure, for accrued benefits purposes, and 
remanded to the RO the issues of entitlement to service 
connection for the cause of the veteran's death and 
eligibility for Dependent's Educational Assistance under 38 
U.S.C. Chapter 35.  

In connection with her claim, the appellant was also 
scheduled to have a Board hearing in August 1999; however, 
she canceled that hearing and did not request that it be 
rescheduled.  

The appellant appealed the Board's February 2000 denial of 
entitlement to service connection for colon cancer due to 
herbicide exposure, for accrued benefits purposes, to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2001, Counsel for the Secretary filed a Motion for 
Partial Remand and to Stay Proceedings.  In May 2001, the 
Court issued an Order granting the motion, vacating the 
Board's February 2000 denial, and remanding to the Board the 
issue of entitlement to service connection for colon cancer 
due to herbicide exposure, for accrued benefits purposes, for 
further proceedings consistent with the Order.  

In February 2001, the RO completed the action requested in 
the Board's February 2000 remand, and issued a supplemental 
statement of the case continuing the denial of service 
connection for the cause of the veteran's death and 
eligibility for Dependent's Educational Assistance under 38 
U.S.C. Chapter 35.  These issues, as well as the issue of 
entitlement to service connection for colon cancer due to 
herbicide exposure, for accrued benefits purposes, have been 
returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era, accordingly he is presumed to have 
been exposed to herbicide agents during service.

2.  Colon cancer is not among the disabilities recognized by 
VA as etiologically related to herbicide (Agent Orange) 
exposure in Vietnam.  

3.  There is no competent evidence that the veteran developed 
colon cancer as a result of exposure to Agent Orange or that 
such disease was otherwise incurred in or aggravated by 
service.

4.  During the veteran's lifetime, service connection was not 
established for any disability, and only the claim for 
service connection for colon cancer was pending at his death.  

5.  The death certificate and autopsy report reflect that the 
veteran died on March [redacted], 1998.  The cause of death was 
listed as exsanguination due to hepatic laceration due to a 
motor vehicle accident.

6.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for colon cancer due 
to herbicide exposure, for accrued benefits purposes, have 
not been met.  38 U.S.C.A. §§ 1110, 5101(a), 5121(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.1000 (2001).

2.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (2001).

3.  Eligibility for Dependent's Educational Assistance is not 
established.  38 U.S.C.A. §§ 1310, 3501 (West 1991); 38 
C.F.R. § 3.312 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (to be codified as amended at 38 C.F.R. § 3.102).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).

Because the adjudication of the accrued benefits claims at 
issue must be based on evidence actually or constructively in 
the file at the time of the veteran's death, the notification 
and development provisions of the VCAA of 2000 are not 
applicable in this issue.  While those provisions are 
applicable to the issues of entitlement to service connection 
for the cause of the veteran's death and eligibility for 
Dependent's Educational Assistance, the Board notes that the 
RO has not explicitly considered the VCAA in the adjudication 
of these issues.  However, the Board finds that the 
notification and development requirements of the VCAA and its 
implementing regulations have, essentially, been satisfied.  

The record reflects that the April 1998 rating decision and 
the July 1998 statement of the case notified the veteran and 
her representative of the applicable law and the evidentiary 
deficiencies of her claims.  In September 1998 the appellant 
was provided the opportunity to offer testimony in support of 
her claims at a hearing before a Hearing Officer at the RO.  
Furthermore, the RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file and the appellant has been offered an opportunity 
to submit additional evidence in support of her claims.  
There appears to be no indication that any relevant records 
are missing.

Moreover, the appellant has been adequately notified of the 
provisions of the VCAA by the documents associated with her 
appeal to the Court.  As noted above, she was provided with 
the opportunity to submit additional evidence and argument in 
support of her claims, to include the opportunities provided 
in conjunction with the Board's February 2000 remand, and the 
Court's May 2001 remand.  Hence, all necessary development 
and notification action has been accomplished.  Under these 
circumstances, the Board finds the appellant is not 
prejudiced by the Board's consideration of the issues on 
appeal without a remand for the RO to consider the VCAA, in 
the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  The claims are ready to be considered on the 
merits.   

I.  Service Connection for Colon Cancer, for Accrued Benefits 
Purposes

Periodic monetary benefits authorized under laws administered 
by the VA to which a payee was entitled at the payee's death 
under existing ratings or decisions, or those based on 
evidence in the file at the date of death (emphasis added), 
and due to the payee but unpaid for a period not to exceed 
two years prior to the last date of entitlement will, upon 
the death of the payee, be paid, in the following order, to 
(1) the payee's spouse, children, or dependent parent(s); (2) 
upon the death of a surviving spouse or remarried surviving 
spouse, to the veteran's children; (3) upon the death of a 
child, to the surviving children of the veteran entitled to 
death pension, compensation, or dependency and indemnity 
compensation; and (4) in all other cases, only so much of the 
accrued benefit may be paid as may be necessary to reimburse 
the person who bore the expense of last sickness or burial.  
See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 
5121(a); see also Jones v. West, 136 F.3d 1296, 1299-1300 
(Fed. Cir. Feb. 11, 1998).

In the case at hand, the veteran died in March 1998 and, at 
the time of his death, he had a claim pending for service 
connection for colon cancer due to herbicide exposure.  In 
April 1998, the appellant, as surviving spouse of the 
veteran, filed her claim for accrued benefits.

An accrued benefits claim is, under the law, derivative of, 
and separate from, the veteran's claims.  See Jones, 136 F.3d 
at 1299 (a survivor's accrued benefits claim derives from the 
veteran having had a claim pending at date of death).  See 
also Zevalkink v. Brown, 6 Vet. App. 483, 489-90, aff'd 102 
F.3d 1236 (Fed. Cir. 1996) (an accrued benefits claimant 
basically has the right to stand in the shoes of the veteran 
and pursue his claim after his death).  Hence, in connection 
with its consideration of this appeal, the Board will 
adjudicate the claim of service connection for colon cancer 
due to herbicide exposure for the purpose of accrued 
benefits, on the basis of the evidence that was actually or 
constructively of record at the time of the veteran's death 
in March 1998.

The death certificate and the autopsy report reflect that the 
cause of the veteran's death was exsanguination from a 
hepatic laceration as a result of a motor vehicle accident.  
During the veteran's lifetime and at the time of his death, 
service connection was not in effect for any disorder.

According to the veteran's service personnel records, he had 
active service in the Republic of Vietnam during the Vietnam 
era.  A careful review of the service medical records reveals 
that the veteran was treated for gastroenteritis in 1974.  
There is no other evidence of complaints or treatment for 
that disorder and discharge examination was negative for any 
disability of the colon or gastrointestinal system.

Post-service medical records reflect that the veteran was 
diagnosed with colon cancer in December 1997 following a 
computerized tomography (CT) scan and liver biopsy.  
Thereafter, he was followed by Phillip E. Baldwin, M.D., an 
oncologist, for treatment of colon cancer prior to his death 
in an automobile accident in March 1998.  By letter dated in 
July 1998, Dr. Baldwin indicated that the veteran had 
metastatic adenocarcinoma of the colon and subsequently died 
from an unrelated cause.  During the course of his treatment 
the issue of etiology of his cancer had been raised by the 
veteran and his family.  Dr. Baldwin indicated that a number 
of etiologic agents are believed to contribute to the 
development of colon carcinoma; a number of 
industrial/chemical toxic exposures are believed to enhance 
the risk of development of colorectal carcinoma.  He further 
commented as follows: "Although I have no specific 
information as to the exposures of [the veteran] to such 
agents, it is possible that such exposure could have played a 
role in his developing his cancer at such an early age.  If 
such a link is suspected, additional investigation would be 
required."  Dr. Baldwin included a copy of an article 
concerning potential risk factors associated with industrial 
exposure.

During her September 1998 RO hearing, the appellant testified 
that from the time the veteran got out of the service, he 
complained of stomach pains.  He went to several doctors with 
complaints of "a sore stomach."  As regards the July 1998 
medical statement from Dr. Baldwin, the appellant indicated 
that Dr. Baldwin could not say for sure that the veteran's 
colon cancer was related to some chemical exposure in 
service, but that he believed the veteran was exposed to a 
chemical that caused his cancer.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was, in fact, 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994)

The recently enacted Veterans Education and Benefits 
Expansion Act of 2001 Public Law 107-103, 115 Stat. 976 
(2001), provides, in part, a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era.  Accordingly, for the purposes of this claim, 
the Board will presume that the veteran was exposed to Agent 
Orange during his service in Vietnam.

If a veteran was exposed to an herbicide agent during active 
duty in the Armed Forces, the following diseases shall be 
service-connected, even if there is no record of such 
diseases during service:  Chloracne, or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); or soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e).  That regulation 
recently was amended, effective July 9, 2001, to add "Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes)" to the list of disabilities for which 
service connection will be presumed based upon exposure to 
Agent Orange during service in Vietnam.  See 66 Fed. Reg. 
23166-23169 (May 8, 2001).  The Secretary of VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed.Reg. 
341-346 (1994).  See also 61 Fed.Reg. 41,442-41,449, and 61 
Fed.Reg. 57,586-57,589 (1996).

Service connection for residuals of exposure to Agent Orange 
also may be established by showing that a disorder resulting 
in disability or death is, in fact, causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), 
citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. 
§ 3.303.

In this case, the appellant (and prior to his death, the 
veteran) has contended that the veteran developed colon 
cancer as a result of exposure to Agent Orange.  However, 
colon cancer is not among the conditions that may be 
presumptively service connected under the applicable 
provisions.  See 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a) 
and 3.309(e).  Moreover, there is no competent medical 
evidence of a nexus, or relationship, between colon cancer 
diagnosed many years post service and the veteran's active 
military service, to include presumed Agent Orange exposure 
therein.  Although Dr. Baldwin suggested that there is a 
relationship between the exposure to toxic chemicals and 
colon cancer, careful review of his statement reveals that 
this opinion was neither specific to herbicide or Agent 
Orange, or to the veteran's case.  Because Dr. Baldwin never 
indicated that this veteran developed colon cancer as a 
consequence of exposure to herbicides (Agent Orange), his 
statement is too general and nonspecific in nature to provide 
adequate evidence of the required nexus between the veteran's 
colon cancer and his service.  In the absence of any medical 
evidence which relates the veteran's presumed Agent Orange 
exposure to the subsequent development of his colon cancer, 
the Board finds the evidence of record insufficient to 
establish a nexus such to serve as the basis for service 
connection for colon cancer, for accrued benefits purposes.  
Thus, the claim must be denied.

In reaching this conclusion, the appellant's assertions 
regarding the relationship between the veteran's Agent Orange 
exposure and colon cancer have been carefully considered.  
However, as a layperson without the appropriate medical 
training and expertise, she is not competent to provide a 
probative opinion on a medical matter, such as the etiology 
of a disability.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

Finally, the Board has considered the "benefit of the 
doubt" doctrine; however, as 
the preponderance of the evidence is against the appellant's 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. Service Connection for the Cause of the Veteran's Death 

The appellant contends that service connection is warranted 
for the cause of the veteran's death.  

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  To be considered a contributory cause of death, 
it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

After careful review of the evidence of record in light of 
the above-referenced criteria, the Board finds that the 
criteria for service connection for the cause of the 
veteran's death have not been met.  

As noted above, the veteran died on March [redacted], 1998.  The 
death certificate reflects that the immediate cause of death 
was exsanguination due to hepatic laceration as a result of a 
motor vehicle accident.  No other significant conditions 
contributing to veteran's death were noted.

During the veteran's lifetime, service connection was not 
established for any disability.  Further, his service medical 
records reflect no findings that are relevant to the 
veteran's death, and the post-service record includes no 
medical evidence that in any way relates the motor vehicle 
accident in which the veteran was killed to service.  
Regarding the latter point, the Board acknowledges that in a 
February 2002 statement, Dr. Baldwin asserted his belief, 
based upon his medical treatment of the veteran and facts 
given to him after the veteran's death, that the veteran 
suffered from poorly controlled diabetes that caused an 
alteration in his consciousness and likely was the cause of 
his losing control of his motor vehicle during the moments 
before his fatal accident.  Clearly, this statement attempts 
to establish a nexus between diabetes and the veteran's 
death.  While, as indicated above, Type 2 diabetes is among 
the disabilities for which service connection, on a 
presumptive basis, is now available, service connection for 
diabetes was not established during the veteran's lifetime, 
and no claim as a claim for service connection for diabetes 
was pending at the time of the veteran's death.  Under these 
circumstances, any claim based upon diabetes is precluded.  
See Jones, 136 F.3d at 1299-1300.  Hence, Dr. Baldwin's 
February 2001 statement is not probative of the question of 
whether service connection for the cause of the veteran's 
death is warranted. 

In view of the above, and the absence of evidence to relate 
the motor vehicle accident (the documented cause of the 
veteran's death), to the veteran's service, the appellant's 
assertions regarding the presence of a relationship between 
the cause of the veteran's death and his service stand alone.  
Moreover, as indicated above, as a layperson, she is not 
competent from a medical standpoint, to offer a probative 
opinion regarding such a relationship.  See Bostain, 11 Vet. 
App. at 127; Routen, 10 Vet. App. at 186.  

Again, the Board has considered the "benefit of the doubt" 
doctrine; however, as 
the preponderance of the evidence is against the appellant's 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 55-57.

III.  Eligibility for Dependent's Educational Assistance
under 38 U.S.C. Chapter 35

With respect to Dependent's Educational Assistance benefits, 
38 U.S.C.A. § 3501 provides, in pertinent part, that an 
eligible person for the purposes of Chapter 35 benefits 
includes the surviving spouse of any person who died of a 
service-connected disability or the spouse of any person who 
has a total disability, permanent in nature resulting from a 
service-connected disability, or the surviving spouse of a 
veteran who died while a disability so evaluated was in 
existence.

As indicated above, the appellant has not established service 
connection for the cause of the veteran's death.  
Furthermore, as service connection has not been established 
for any disability suffered by the veteran, the veteran did 
not have a total disability that was permanent in nature 
resulting from a service-connected disability at the time of 
his death.  Under these circumstances, the appellant is not 
eligible for Chapter 35, Dependent's Educational Assistance 
benefits.


ORDER

Service connection for colon cancer due to herbicide 
exposure, for accrued benefits purposes, is denied.

Service connection for the cause of the veteran's death is 
denied.

Dependent's Educational Assistance under 38 U.S.C. Chapter 35 
is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

